Citation Nr: 0627195	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for filariasis.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's son


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 2002 and 
April 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at hearings in December 2004 and July 
2006.  The hearings have been transcribed and are associated 
with the claims file.

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran 
manifests active filariasis, and its residuals, that are 
etiologically related to the veteran's active service.

2.  The medical evidence does not establish a current 
diagnosis of dysentery.


CONCLUSIONS OF LAW

1.  Service connection for filariasis, and its residuals, is 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection is not warranted for dysentery.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

On the claims for service connection, the RO provided 
pre-adjudication VCAA notice by letter dated in July 2001 and 
January 2002.  The notice informed the veteran of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice was provided 
on three of the five elements of a service connection claim). 

As to the remaining elements under Dingess, the VCAA notice 
did not include the criteria for rating the disability or for 
establishing an effective date.  However, the Board finds no 
prejudice to the veteran in proceeding in the present claims.  
First, the Board is granting the claim for service connection 
for filariasis.  The RO will assign an effective date and 
disability rating in a separate decision, and will provide 
the veteran with the proper notice before doing so.  In 
addition, the Board  notes that both the assignment of an 
effective date and the assignment of a disability evaluation 
are appealable.  Concerning the claim for service connection 
for dysentery, the Board is denying the claim of service 
connection; hence no disability rating or effective date will 
be assigned and there can be no possibility of any prejudice 
to the veteran with respect to any such defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473. 

In addition, the action of the RO described above provided a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which the veteran did do, and to address the issues 
as a hearing, which he also did do.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran a VA examination.  As the 
veteran has not identified additional records, pertinent to 
the claim, which have not been obtained or sought by the RO, 
the Board concludes that no further assistance to the veteran 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist.

Service Connection 

In statements and testimony, the veteran contends that he 
suffers from residuals of filariasis and dysentery contracted 
during his active duty service in the South Pacific.  He 
reported that he was hospitalized for some time and was 
eventually discharged.  Since then, the veteran states that 
he has suffered from swelling in his left leg and left upper 
arm, and in his scrotum.  In addition, he has incurred 
persistent abdominal problems, including pain and diarrhea 
since then.  After review of the record, the Board finds that 
the evidence supports the claim for service connection for 
filariasis.  Unfortunately, concerning the claim for service 
connection for dysentery, the medical evidence does not 
establish that he currently manifests the condition claimed.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  

Certain tropical diseases, such as filariasis and dysentery, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service, 
or at a time when standard accepted treatises indicate that 
the incubation period commenced during such service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Disorders or diseases resulting because 
of therapy administered in connection with such a disease or 
as a preventative may also be service connected.  38 C.F.R. 
§ 3.307 (2005).

Available service personnel records show that the veteran 
served in the Tonga Islands from May 1942 to December 1943.  
He was assigned to the 134th Field Artillery Battalion.  
Service medical records reflect that the veteran was seen in 
September 1943 with complaints of left lymph gland pain and 
pain and swelling in both testicles, the left worse than the 
right.  Physical examination revealed swelling of the left 
cord and epididymis.  The physician diagnosed bilateral 
epididymitis, probably due to filariasis.  He was 
subsequently hospitalized and treated for a total of 86 days.  
During this time he was diagnosed with epidiymo-orchitis, 
moderately severe, due to filarial infection.  At discharge, 
the records show a diagnosis of filariasis, mild, type 
undetermined.  Proceedings of a December 1943 Disposition 
Board reflect the veteran was ultimately found unfit for duty 
in the region, and recommended that he be evacuated to the 
U.S. for further observation, treatment, and disposition.  
Subsequent service medical records reflect continuing 
treatment for filariasis stateside.  Among the residuals 
documented were swollen and painful testicles, the left worse 
than the right, painful left arm, and fibrosis.  Other 
conditions treated during service included sinusitis and 
deviated septum, defective hearing, contusion to the right 
thigh, and symptoms of fever, nausea, chills, and neck ache.  
Treatment for dysentery was not documented.  An August 1945 
report of medical examination at discharge from active 
service reports a diagnosis of filariasis with onset in 
September 1943 and last hospitalization beginning in April 
1944.  Other diagnoses include chronic catarrhal otitis and 
asymptomatic pes planus.  Dysentery was not noted.

Statements of witnesses, service members who served with the 
veteran during and after his active duty overseas, submitted 
in October 1949 and January 1951, corroborate the veteran's 
statements and testimony that he contracted a tropical 
disease while serving in the South Pacific, and that his 
health deteriorated sharply afterward.  One witness, who 
stated he was assigned to the Medical Detachment of the 134th 
Field Artillery Battalion attested that he served with the 
veteran in the South Pacific, also contracted filariasis, and 
was hospitalized with the veteran and others who were 
similarly infected.  This witnesses stated that others, 
including the veteran, were also sick with dysentery.

Statements proffered by the veteran's wife and children 
further provide lay observations of the veteran's 
symptomatology after his discharge from active service to the 
present.  In a September 2003 statement, the veteran's spouse 
stated that she observed her husband to exhibit swelling in 
his lymph nodes, testicles, and left leg after returning from 
active service.  He would limp, she said, and sometimes the 
limp would get more severe.  He often ran a fever, and was 
prone to getting strep throat and other flu-like illnesses, 
much more than other people, she observed, and especially in 
winter.  In the summer, he would be in pain.  Prescribed 
medication did not control the condition, and he missed work 
a lot.  She said he also manifested abdominal problems, and 
had to be placed on a special diet.

The veteran's children also submitted statements of their 
recent observations of their father's condition and behavior.  
The veteran's son testified and stated that he remembered his 
father being ill as a young child, continuing to the present.  
He said he remembered his father having abdominal trouble and 
stomach problems all his life, and that he required surgery 
as a result of these symptoms in or around 1959.  Hemorrhoids 
and intestinal problems persisted as well, and swelling in 
the genitals such as required periodic drainage occurred in 
his earliest memories to the present.

The Board observes that these statements of witnesses provide 
evidence establishing the continuity and chronicity of the 
veteran's claimed conditions, within the meaning of the 
regulations.  See 38 C.F.R. § 3.303(b).  

Following the veteran's discharge from active service, 
private medical records reflect diagnoses of filariasis in 
January 1949 and November 1950, and symptoms including 
chills, fever, weakness, lymphangitis (sic), and funiculitis 
(sic).  These records further document the presence of 
amoebic dysentery with associated symptoms.  VA hospital 
records dated in August 1959 document that the veteran was 
then hospitalized for complaints hemorrhoids and left arm 
swelling.  He was found to have three clusters of internal 
hemorrhoids and redundant rectal mucosa, a nodule in the left 
deltoid area and a nodule in the left lateral aspect of the 
upper thigh.  He underwent hemorrhoidectomy and removal of 
the lipoma in the left deltoid region.  However, VA 
examinations conducted periodically do not reflect findings 
of either filariasis or dysentery.

At an August 2005 VA examination, the examiner noted that he 
reviewed the claims file, and noted the history of 
filariasis, but found no objective observations of the 
claimed conditions.  No clinical tests for bacterial agents 
or other organisms were conducted.  Computed tomography (CT) 
scan was reported to reveal a small hiatal hernia and 
diverticulosis without diverticulitis, absent obstruction or 
inflammatory change in the bowel.  Spleen, pancreas, and 
adrenal glands were within normal limits.  Abdominal and 
pelvic lymphadenopathy and ascites were also absent, and the 
bladder, seminal vesicles, and rectum were within normal 
limits.  The examiner assessed a history of filariasis 
without evidence of chronic sequalea.  

VA treatment records provided by the veteran's treating 
physician, dated from April 2005 through January 2006 reflect 
that the veteran was being treated for periodic scrotal 
drainage and enlarged lymph nodes over the body, which the 
physician opined are the residuals of filariasis.  Noting the 
difficulty of obtaining a definitive diagnosis, the physician 
explained that filariasis organism, when present, can only be 
detected in nighttime.  Notwithstanding, the physician 
observed that the veteran had the diagnosis in service and 
had had a clinical historical picture constant with and 
confirmatory of the original diagnosis.  Laboratory 
examinations were conducted and the physician diagnosed 
filariasis.  This diagnosis was confirmed in January 2006.  
There is no mention of dysentery.

In comparing and contrasting these findings, the Board 
observes that both physicians are both M.D.s, and the 
examination conducted in August 2005 was not a specialist 
examination.  The veteran's treating physician demonstrated 
greater familiarity with the veteran's history of complaints 
of conditions the veteran feels are the residuals of the 
tropical disease for which he was treated in service.  
Namely, the outpatient records show ongoing treatment for 
intermittent swelling in the scrotum and lymph nodes.  These 
are among the primary symptoms the veteran has averred to 
have had continuously since his discharge from active 
service, and the symptoms which his witnesses have also 
stated they have observed, also from his discharge from 
active service to the present.  Moreover, the physician 
indicated that care needed to be taken in conducting the 
appropriate laboratory tests to confirm the presence of 
filariasis organisms, i.e., the organisms can only be 
detected at nighttime hours.  Following administration of 
these laboratory tests, the diagnosis of filariasis was 
confirmed.  Given the physician's familiarity with the 
veteran's history, the fact he is the veteran's treating 
physician, the intermittent nature of the residuals that are 
the result of the claimed condition, and the confirmed, 
current, diagnosis of filariasis following laboratory 
testing, the Board finds that the diagnosis and opinion in VA 
treatment records dated from April 2005 to January 2006 to be 
more probative than that offered in the August 2005 VA 
examination.

The Board thus finds that the medical evidence supports a 
finding that the veteran is diagnosed with filariasis that 
had its onset during active service in the South Pacific and 
thus is etiologically related to active service.

Concerning the claimed dysentery, however, the Board finds 
that the medical evidence does not establish that the veteran 
is currently diagnosed with dysentery.  The Board accepts the 
veteran's testimony and statements and that of his witnesses 
as to the continuity of his symptoms of abdominal distress 
from discharge from active service to the present.  However, 
following the diagnosis of amebic dysentery in 1950, the 
medical evidence shows no further such diagnoses.  Dysentery 
was not found in the August 2005 VA examination report.  
Treatment for the condition, documentation of the 
symptomatology and, finally, clinical evidence of dysentery 
is not present in VA treatment records dated from April 2005 
to January 2006, when laboratory tests were being conducted.  
Absent evidence of current disability, service connection for 
the claimed condition cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence of 
proof of a present disability, there can be no valid 
claim").

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim.  The veteran and his witnesses, as laypersons, are 
not competent to offer an opinion as to a medical diagnosis, 
consequently his and their statements and testimony to the 
extent that he associates abdominal discomfort with dysentery 
does not constitute medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, the Board must reject 
the veteran's statements and testimony and that of his 
witness as favorable evidence that the veteran currently has 
dysentery.  It is noted that one of the veteran's daughter's 
is an occupational therapist.  Assuming, without finding, 
that she possesses the appropriate medical credentials, the 
Board notes that she did not discuss symptoms or diagnoses of 
dysentery.

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence of a current diagnosis of dysentery, the 
preponderance of the evidence is against the claim for 
service connection for dysentery, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

After careful review of all the evidence of record, the Board 
finds that the veteran is diagnosed with active filariasis 
that is etiologically linked to his active service.  Service 
connection for filariasis is warranted.  

After careful review of all the evidence of record, the Board 
finds that the preponderance of the evidence is against 
service connection for dysentery, and thus, this claim is 
denied.


ORDER

Service connection for filariasis is granted.

Service connection for dysentery is denied.


REMAND

The veteran seeks entitlement to TDIU.  By this decision, the 
Board granted service connection for filariasis.  The 
veteran's only other service-connected disability is otitis 
media, with defective hearing, evaluated as 60 percent 
disabling.  The RO must evaluate the veteran's newly service 
connected filariasis.  The Board notes that a 100 percent 
evaluation is afforded under the schedular criteria for 
filariasis that is active.  The diagnosis of filariasis was 
confirmed in January 2006 after laboratory results.  

A final determination as to the veteran's entitlement to TDIU 
must await the resolution of the evaluation to be assigned 
the newly service-connected disability.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any and all records 
of treatment accorded the veteran at the 
VA Medical Center in Chillicothe, Ohio 
that are not already of record.

2.  If necessary, schedule the veteran 
for an examination to determine 
entitlement to a total disability 
evaluation based on individual 
unemployability.  All indicated tests and 
studies should be performed.  Special 
care must be taken when testing for 
filariasis and the examiner is instructed 
to arrange the appropriate tests to be 
conducted at the appropriate time of day 
to ensure the most accurate results, and 
to allow for the fact that residuals of 
the condition are intermittent.  All 
actions should be taken to conduct 
examination when the symptoms are active, 
and consultation with the veteran and/or 
his family, and his treating VA physician 
is urged in this regard.  The claims 
folder must be sent to the examiner for 
review.  The examiner(s) should summarize 
the medical history; and describe any 
current symptoms and manifestations 
attributed to the service-connected 
disabilities.  The examiner is requested 
to provide an opinion as to whether such 
unemployability is due in whole or in 
part to his service-connected 
disabilities, as opposed to any non-
service connected disabilities.

3.  After any and all additional 
development required for the adjudication 
of the veteran's claim, re-adjudicate his 
claim for entitlement to TDIU.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


